PER CURIAM:
Jackie McKubbin appeals the district court’s order denying his motion for a reduction in his sentence. We have reviewed the record and find no abuse of discretion and no reversible error. Accordingly, we affirm for the reasons stated by the district court. McKubbin v. United States, No. 3:95-cr-00005-3 (W.D.N.C. June 19, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.